DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 July 2020 has been entered.
Response to Arguments
Applicant's arguments filed 23 July 2020 have been fully considered but they are not persuasive.  Regarding Claim 1, Applicant argues on Page 7 of the Remarks that Krakow and Seto alone or in any proper combination, have not been shown to have described or made obvious a system including a model implemented on a processor, the model comprising relative positions of at least three rolls for desired tapered structure diameters.  Further, Applicant argues on Pages 9-10 of the Remarks that Seto does not teach a controller configured to receive instructions based on a model comprising relative can be [emphasis added] based exclusively on sensor feedback or can be [emphasis added] carried out on each of Seto’s rolls such that the relative position of Seto’s rolls remains unchanged.
Examiner respectfully submits that Krakow discloses that the axes of the inner and of the outer bending rolls are controlled partly automatically or partly programmatically or manually, axially, horizontally and vertically independently of each other (Col 1, L40-42) and that an automatic operation of the entire procedure is preferred (Col 2, L2).  Krakow further discloses that the radius of curvature of the tube is based on adjusting the position of the inner bending roll (Col 3, L25-30).  Seto teaches that the rollers are adjusted such that the sheet is made into a cylinder (Page 8).  Seto further teaches a controller which gradually changes the curvature and diameter of the conical pipe, the controller being automatically controlled through a computer to gradual change the curvature of the sheet (Page 9).  Seto further teaches that the required curvature changes can be calculated from the model (Page 7) and specific numerical values for the length and diameter of the tapered structure obtained (Page 10), said model being disclosed on Pages 4-6.  As Krakow discloses that changing the position of the rollers changes the curvature, and Seto teaches a model for creating a tapered structure which is implemented on a processor and control of the rollers, based on the model, it would have been obvious to one of ordinary skill in the art to use the device of Krakow with the model, controller, and processor of Seto to form a tapered structure.  Further, Examiner notes that Applicant has not pointed out how the adjustment of Seto’s screws to move the roll hardware can be based exclusively on sensor feedback or can be carried out on each of Seto’s rolls such that the relative position of Seto’s rolls remains unchanged.  Examiner notes that Seto does not disclose adjustment based on sensor feedback and further does not disclose that the relative position of Seto’s rolls remains unchanged.  Examiner notes .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krakow (U.S. 3,776,010) in view of Seto (JP58-070918).
Regarding Claim 1, Krakow discloses at least three rolls including at least one bend roll (Deforming rolls: Fig. 4, #11) and at least two guide rolls (Outer bending rolls: Fig. 3a, #30, 31), the at least two guide rolls including rollette banks comprising a plurality of rollettes (See Fig. 3a), and the at least one bend roll 
an adjustment mechanism configured to position at least one of the at least three rolls (Drive means: Fig. 3, #34, 36, 38, 38’); and
a controller (Fig. 5), the controller further configured to send a control signal based on the instructions to the adjustment mechanism for positioning the at least one of the at least three rolls (Automatic adjustment of the adjusting means: Col 6, L56-57).  Krakow further discloses a finished welded tube (Col 6, L16) and that the axes of the inner and of the outer bending rolls are controlled partly automatically or partly programmatically or manually, axially, horizontally and vertically independently of each other (Col 1, L40-42) and that an automatic operation of the entire procedure is preferred (Col 2, L2).  Krakow further discloses that the radius of curvature of the tube is based on adjusting the position of the inner bending roll (Col 3, L25-30).  However, Krakow is not explicit to a joining element configured to join edges of a stock of material together as the stock of material is rolled through the at least three rolls to form the tapered structure.  Further, Krakow does not disclose wherein a radius of curvature of the tapered structure being formed is controlled by relative positions of the at least three rolls; a model implemented on a processor, the model comprising relative positions of the at least three rolls for desired tapered structure diameters; and a controller configured to receive instructions based on the model.
However, Seto teaches a system for forming a tapered structure including a joining element configured to join edges of a stock of material together (Welding device: Fig. 2, #6) as the stock of material is rolled through the at least three rolls to form the tapered structure (See Fig. 2 & Rolls: Fig. 5, #25-27), wherein a radius of curvature of the tapered structure being formed is controlled by relative positions of the at least three rolls (Adjust the three rolls to make the copper belt a circumference: Page 2); a model (See Fig. 1, and Page 2 of Original document & Pages 4-6 of translation) implemented on a processor 
Regarding Claim 2, the combination of Krakow and Seto teach all elements of the claimed invention as stated above. Seto further teaches wherein the adjustment mechanism is actuatable by the controller to adjust substantially continuously the radius of curvature of the tapered structure being formed (See Fig. 2 and constantly decreasing radius of the tapered structure).
Regarding Claim 4, the combination of Krakow and Seto teach all elements of the claimed invention as stated above. Krakow further discloses wherein the adjustment mechanism is configured to position an angle of the at least one of the at least three rolls (Drive means: Fig. 3, #34, 36, 38, 38’. Examiner notes that vertical and horizontal adjustment would position an angle of the roll with respect to another).  Further, Seto teaches wherein the adjustment mechanism is configured to position an angle of the at least one of the at least three rolls (See Fig. 5. Examiner notes that angles between the rolls would be changed by the electric motor (37)).
Regarding Claim 5, the combination of Krakow and Seto teach all elements of the claimed invention as stated above. Krakow further discloses wherein the adjustment mechanism is configured to adjust a distance between the at least two guide rolls, and the distance between the at least two guide rolls has a component in the feed direction (Horizontal adjustment: Col 5, L51 & Fig. 3a).
Regarding Claim 6, the combination of Krakow and Seto teach all elements of the claimed invention as stated above. Krakow further discloses wherein the adjustment mechanism is configured to adjust a distance between the at least one bend roll and each of the at least two guide rolls, and the distance between the at least one bend roll and each of the at least two guide rolls has a component in the feed direction of the stock material into the at least three rolls (Horizontal adjustment: Col 5, L51 & Fig. 3a).
Regarding Claim 7, the combination of Krakow and Seto teach all elements of the claimed invention as stated above. Krakow further discloses wherein the adjustment mechanism is configured to adjust a vertical distance between each guide roll and the at least one bend roll, and the vertical distance is transverse to the feed direction of the stock material into the at least three rolls (Vertical adjustment is changed: Col 5, L33 & Fig. 3).
Regarding Claim 8, the combination of Krakow and Seto teach all elements of the claimed invention as stated above. Krakow further discloses wherein the adjustment mechanism is configured to move each guide roll along a respective sloped surface (Wedges Figs. 3, 3a, #33, 35).
Regarding Claim 11, the combination of Krakow and Seto teach all elements of the claimed invention as stated above. Krakow further discloses wherein the model includes an empirical model (This arrangement makes it possible that for each quality of sheet metal and for each thickness of the sheet metal the correct position of the axes of the bending rolls to each other is determined in relation to sheet metal values ascertained from a previous bending test during the adjustment to a predetermined tube diameter and for different tube diameters: Col 1, L45-51).
Regarding Claim 12, the combination of Krakow and Seto teach all elements of the claimed invention as stated above. Seto further teaches wherein the model includes a mathematical model (Page 1 of original document).
Regarding Claim 13, the combination of Krakow and Seto teach all elements of the claimed invention as stated above. Seto further teaches wherein the model includes geometric information for the tapered structure being formed (Page 1 of original document & Par. 0001).
Regarding Claim 14, the combination of Krakow and Seto teach all elements of the claimed invention as stated above. Seto further teaches wherein the joining element includes one or more weld heads (Welding device Fig. 2, #6), and the controller is further configured to operate the one or more 
Regarding Claim 15, the combination of Krakow and Seto teach all elements of the claimed invention as stated above. Seto further teaches wherein the processor is in wired or wireless communication with the controller (See Fig. 2, #9 and Next, each of the driving motors is rotated, flattened, rolled, welded, and advanced according to the payout length, and can be cut to a predetermined length to manufacture. Most? If molding starts from 77D, one piece is completed at d, and if it is controlled to start at d and end at D, continuous molding can be performed. Next, the function and effect will be described. According to the present invention, it is necessary to form a conical spiral by using the desired odJ- and steel strips w and t! The length of one side of the in-white belt shape, the curvature according to the length, the incident angle, and the specific numerical values of the formed diameter can be easily understood, and the design of necessary equipment is easy. When it is difficult to carry a long utility pole, the present invention can be manufactured on site. In addition, since stainless steel and an aluminum alloy material can be used, it is possible to obtain a utility pole that does not require galvanizing and anticorrosion coating. In addition, a variable part of each device below the controller is widened, and a product having a shape within the variable portion can be obtained in a short time: Page 2).
Regarding Claim 16, the combination of Krakow and Seto teach all elements of the claimed invention as stated above. Krakow further discloses wherein the at least one bend roll defines a bend axis transverse to the feed direction of the stock material into the at least three rolls (See Fig. 4).
Regarding Claim 17, the combination of Krakow and Seto teach all elements of the claimed invention as stated above. Krakow further discloses wherein the plurality of rollettes have a heading adjustable independently of a direction of the bend axis defined by the at least and bend roll (Change in attack angle: Col 5, L62).
Regarding Claim 18, Krakow discloses at least three rolls arranged with one of the at least three rolls between a plurality of the at least three rolls (Deforming rolls: Fig. 4, #11 & Outer bending rolls: Fig. 3a, #30, 31) in a feed direction of a stock material into the at least three rolls (See Fig. 4);
an adjustment mechanism actuatable to position at least one of the at least three rolls (Drive means: Fig. 3, #34, 36, 38, 38’); and
a controller (Fig. 5), configured to send a control signal to the adjustment mechanism for positioning the one or more of the at least one of the at least three rolls (Automatic adjustment of the adjusting means: Col 6, L56-57).  Krakow further discloses that the axes of the inner and of the outer bending rolls are controlled partly automatically or partly programmatically or manually, axially, horizontally and vertically independently of each other (Col 1, L40-42) and that an automatic operation of the entire procedure is preferred (Col 2, L2).  Krakow further discloses that the radius of curvature of the tube is based on adjusting the position of the inner bending roll (Col 3, L25-30).  Krakow does not disclose a model, implemented on a processor, of relative positions of the at least three rolls corresponding to desired diameters of the tapered structure being formed; and a controller configured to determine a control signal based on the model.
However, Seto teaches a system for forming a tapered structure including at least three rolls to form the tapered structure (See Fig. 2 & Rolls: Fig. 5, #25-27), wherein a radius of curvature of the tapered structure being formed is controlled by relative positions of the at least three rolls (Adjust the three rolls to make the copper belt a circumference: Page 2) and including a model (See Fig. 1, and Page 2 of Original document & Pages 4-6 of translation), implemented on a processor (Computer: Page 9 of human translation), of relative positions of the at least three rolls corresponding to desired diameters of the tapered structure being formed; and a controller (Controller: Fig. 2, #9) configured to determine a control signal based on the model (Next, each of the driving motors is rotated, flattened, rolled, welded, and advanced according to the payout length, and can be cut to a predetermined length to 
Regarding Claim 19, the combination of Krakow and Seto teach all elements of the claimed invention as stated above. Krakow further discloses wherein the model includes an empirical model (This arrangement makes it possible that for each quality of sheet metal and for each thickness of the sheet metal the correct position of the axes of the bending rolls to each other is determined in relation to sheet metal values ascertained from a previous bending test during the adjustment to a predetermined tube diameter and for different tube diameters: Col 1, L45-51).  Seto further teaches wherein the model includes a mathematical model (Page 1 of original document) and geometric information for the tapered structure being formed (Page 1 of original document & Par. 0001).
Regarding Claim 20, the combination of Krakow and Seto teach all elements of the claimed invention as stated above. Seto further teaches the processor, wherein the processor is in at least one of wired or wireless communication with the controller (See Fig. 2, #9 and Next, each of the driving motors is rotated, flattened, rolled, welded, and advanced according to the payout length, and can be cut to a predetermined length to manufacture. Most? If molding starts from 77D, one piece is completed at d, and if it is controlled to start at d and end at D, continuous molding can be performed. Next, the function and effect will be described. According to the present invention, it is necessary to form a conical spiral by using the desired odJ- and steel strips w and t! The length of one side of the in-white belt shape, the curvature according to the length, the incident angle, and the specific numerical values of the formed diameter can be easily understood, and the design of necessary equipment is easy. When it is difficult to carry a long utility pole, the present invention can be manufactured on site. In addition, since stainless steel and an aluminum alloy material can be used, it is possible to obtain a utility pole that does not require galvanizing and anticorrosion coating. In addition, a variable part of each device below the controller is widened, and a product having a shape within the variable portion can be obtained in a short time: Page 2).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krakow in view of Seto, and Miller et al., hereinafter Miller, (U.S. 2001/0018839).
Regarding Claim 10, the combination of Krakow and Seto teach all elements of the claimed invention as stated above. The combination of Krakow and Set do not teach wherein the at least one bend roll is in a fixed position.
Miller teaches a method for fabricating tapered tubing (Varied diameter tubular products: Par. 0029) including at least one bend roll (Mandrel set: Fig. 4, #26) and at least two guide rolls (Lead roll set: Fig. 4, #25 & Buttress roll set: Fig. 4, #27) wherein the at least one bend roll is in a fixed position (Common pass line: Par. 0029. Examiner notes that in order for a tubular product to have a common pass line, the mandrel set would have to be in a fixed position) as a known roll arrangement and method for manufacturing the tapered structure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the bend roll of Krakow or Krakow in view of Seto could remain fixed while the at least two guide rolls are articulated, as taught by Miller, as a known roll arrangement and method for manufacturing the tapered structure (Miller: Par. 0029).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799